DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 01/12/2022, claims 1 and 9 were amended and no claims were canceled and/or added. Therefore, claims 1-26 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Objections
3.	Claim 9 is objected to because of the following informalities:  “a full stop is missing at the end of the claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 9, the phrase "a radius and height of the cavity" renders the claims indefinite because it is not clear whether the applicant is refereeing to the same radius of the cavity in claim 1 or a different radius of the cavity.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
6.	Claims 1-12, 13-18, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi et al. (Kenichi; WO 2009/096576 provided in the IDS) in View of Rybyanets (US 2013/0051178).
	For claim 1, Kenichi discloses a micromachined ultrasound transducer (MUT) package [E.g. 0001-0003, 0024-0025], comprising: 
	a cavity characterized by a curved geometry [Fig. 1; a cavity is formed between elements 101, 102 and 103; Fig. 1 0030-0031, 0036]; and 
	a MUT [bottom planar membrane portion of 103, generally at 106, with the reduced bulk density in Fig. 1; 0030-0033] mounted to a side of a substrate [unmodified bulk portion of the membrane 102, generally 105 in Fig. 1; 0030-0033] facing the cavity with a sound emitting portion of the MUT facing an aperture [generally entire bulk reduced region with cavities 104 in Fig. 1] in the substrate, 
	wherein the substrate is disposed over an opening of the cavity with the substrate oriented such that the MUT is located within the cavity [see bottom planar membrane portion of 103 at 106 in Fig. 1].

	However, as shown by Rybyanets, it was well known in the art of transducers to include at least a radius of curved geometry of a cavity is chosen such that acoustic resonance modes of the cavity do not interfere with an operating frequency of the transducer [E.g. 0054-0056 and 0039, 0038, 0006].
	It would have been obvious to one of ordinary skill in the art of cavities before the effective filling date of the claimed invention modify Kenichi with the teaching of Rybyanets to in order to reduce the interference and to provide constructive interference and resonant amplification of the acoustic shear wave at each focal region.
	For claim 2, Kenichi discloses wherein the cavity is characterized by a cylindrical geometry [Figs 1 and 2, 0038: it is preferable from the viewpoint of the strength (rigidity) of the membrane that the area per opening be made greater in a direction toward the central portion of the second region 106, and that the direction of each beam (a wall between adjacent openings) be made in coincidence with a radial direction of the circle of the membrane, as illustrated in Fig. 2. By forming the openings in the membrane in this manner, the rigidity of the membrane can be kept at a predetermined level even if the mass of the entire membrane is made light].
	For claim 3, Kenichi discloses wherein the cavity is characterized by a circular cylindrical geometry [Figs 1 and 2, 0038: t is preferable from the viewpoint of the strength (rigidity) of the membrane that the area per opening be made greater in a direction toward the central portion of the second region 106, and that the direction of each beam (a wall between adjacent openings) be made in coincidence with a radial direction of the circle of the membrane, 
For claim 4, although Kenichi fails to expressly disclose wherein the cavity is characterized by a circular cylindrical geometry characterized by a cylinder radius of between 0.2 mm and 5 mm, Kenichi teaches altering the size for the intended frequency [E.g. 0006-0011, 0026]. However having the circular cylindrical geometry characterized by a cylinder radius of between 0.2 mm and 5 mm fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenichi to include the circular cylindrical geometry characterized by a cylinder radius of between 0.2 mm and 5 mm in order to satisfy system needs and /or environment requirement to supply the appropriate size based on the resonant frequency for the intended use, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kenichi.
	For claim 5, although Kenichi fails to expressly disclose wherein the cylinder radius is between 0.3 mm and 2.5 mm, Kenichi teaches altering the size for the intended frequency [E.g. 0006-0011, 0026]. However having the cylinder radius is between 0.3 mm and 2.5 mm fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenichi to include the cylinder radius is between 0.3 mm and 2.5 mm in order to satisfy system needs and /or environment requirement to supply the appropriate size based on the resonant frequency for the intended use, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kenichi.
E.g. 0006-0011, 0026]. However having the MUT is configured to operate at a frequency between 100 kHz and 600 kHz fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenichi to include the MUT is configured to operate at a frequency between 100 kHz and 600 kHz in order to satisfy system needs and /or environment requirement to supply the appropriate size based on the resonant frequency for the intended use, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kenichi.
	For claim 7, although Kenichi fails to expressly disclose wherein the cylindrical geometry is further characterized by a cylinder height in a range from 0.1 mm to 2 mm, Kenichi teaches altering the height for the intended frequency [E.g. 0006-0011, 0026]. However having the cylindrical geometry further characterized by a cylinder height in a range from 0.1 mm to 2 mm fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenichi to include the cylindrical geometry characterized by a cylinder height in a range from 0.1 mm to 2 mm in order to satisfy system needs and /or environment requirement to supply the appropriate size based on the resonant frequency for the intended use, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kenichi.
	For claim 8, although Kenichi fails to expressly disclose wherein the cylinder height is in a range from 0.4 mm to 1 mm, Kenichi teaches altering the height for the intended frequency [E.g. 0006-0011, 0026]. However having the cylinder height is in a range from 0.4 mm to 1 mm 
	For claim 9, Kenichi discloses wherein a radius and height of the cavity are configured such that acoustic resonance modes of the cavity do not interfere with the pMUT's operating frequency [E.g. 0006-0011, 0026].
	For claim 10, Kenichi discloses wherein the MUT is centered with respect to a cylindrical symmetry axis of the cavity [see Figs 1 and 2].
	For claim 11, Kenichi discloses wherein the substrate is a top substrate [Fig. 1: element 103] and the cavity is formed by a spacer [Fig. 1: element 102] sandwiched between the top substrate and a bottom substrate [Fig. 1: element 101], the spacer having a cylindrical opening formed therethrough [see Figs. 1 and 2, 0030].
	For claim 12, Kenichi discloses wherein the MUT is mounted to a top substrate to completely cover an aperture in the top substrate [see Figs. 1 and 2].
	For claim 13, although Kenichi fails to expressly disclose wherein an application specific integrated circuit (ASIC) is mounted to a bottom substrate and a plurality of electrical connections are made to the ASIC through the bottom substrate, Kenichi teaches the bottom substrate comprising an electrode with connection [E.g. 0042]. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to place an 
	For claim 14, Kenichi discloses wherein the substrate is a bottom substrate and the cavity is formed by a lid having a cylindrical cavity [Note top and bottom comprises intended use the device is capable of see elements 101, 102 and 103 in Figs. 1 and 2; 0030].
	For claim 15, Kenichi discloses wherein the MUT is mounted to the bottom substrate to completely cover an aperture in the substrate [see Figs. 1 and 2].
	For claim 16, although Kenichi fails to expressly disclose wherein an application specific integrated circuit (ASIC) is mounted alongside the MUT on a bottom substrate, Kenichi teaches the bottom substrate comprising an electrode with connection [E.g. 0042]. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to place an ASIC with the electrode in order to make a more compact device depending in the intended final use.
	For claim 17, Kenichi discloses wherein the MUT is mounted inside the lid to completely cover an aperture in the lid [see Figs. 1 and 2].
	For claim 18, although Kenichi fails to expressly disclose wherein an application specific integrated circuit (ASIC) is mounted to a bottom substrate and a plurality of electrical connections are made to the ASIC through the bottom substrate, Kenichi teaches the bottom substrate comprising an electrode with connection [E.g. 0042]. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to place an ASIC with the electrode in order to make a more compact device depending in the intended final use.

	For claim 26, Kenichi discloses wherein the MUT is a capacitive micromachined ultrasonic transducer (cMUT) [E.g. 0003, 0013].	
			
7.	Claims 19-23 rejected under 35 U.S.C. 103 as being unpatentable over Kenichi in view of Rybyanets and further in view of Shang et al. (Shang; CN102430512; provided in the IDS).
	For claim 19, Kenichi discloses spherical and other geometry closed spaces [E.g. 0068].
 	Kenichi in view of Rybyanets fails to expressly disclose that the cavity is characterized by a hemispherical geometry.
	However, as shown by Shang, it was well known in the art of cavities to include a cavity that is characterized by a hemispherical geometry [E.g. Fig. 2: element 7 and Abstract]].
	It would have been obvious to one of ordinary skill in the art of cavities before the effective filling date of the claimed invention modify Kenichi in view of Rybyanets with the teaching of Shang to shape the cavity in any shape, such as semi-spherical in order to properly attenuate the desired frequency of intended resonance. 
	For claim 20, Kenichi in view of Rybyanets and Shang discloses wherein the MUT is centered with respect to a hemispherical symmetry axis of the cavity [see Kenichi Figs. 1 and 2].
	For claim 21, Although Kenichi in view of Rybyanets and Shang fails to expressly disclose wherein the hemispherical geometry is characterized by a hemispherical radius between 0.2 mm and 3 mm, Shang describes the relationship between frequency and radius and Kenichi teaches altering the size for the intended frequency [E.g. 0006-0011, 0026]. However having the hemispherical geometry characterized by a hemispherical radius between 0.2 mm and 3 mm fails to yield 
	For claim 22, Although Kenichi in view of Rybyanets and Shang fails to expressly disclose wherein the hemispherical radius is between 0.3 mm and 2 mm, Shang describes the relationship between frequency and radius and Kenichi teaches altering the size for the intended frequency [E.g. 0006-0011, 0026]. However having the hemispherical radius is between 0.3 mm and 2 mm fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenichi in view of Shang to include the hemispherical radius is between 0.3 mm and 2 mm in order to satisfy system needs and /or environment requirement to supply the appropriate size based on the resonant frequency for the intended use, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Kenichi in view of Rybyanets and Shang.
	For claim 23, Kenichi in view of Rybyanets and Shang further teaches wherein the MUT is configured to operate at a frequency between 100 kHz and 600 kHz [Shang; Abstract].

8.	Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kenichi in view of Rybyanets and further in view of Dausch et al. (Dausch; Theory and Operation of 2-D Array Piezoelectric Micromachined .
	For claim 25, Kenichi discloses both pMUT and cMUT [E.g. 0001-0003]
	Kenichi in view of Rybyanets fails to expressly disclose wherein the MUT is a piezoelectric micromachined ultrasound transducer (pMUT).
	However, as shown by Dausch, it was well known in the art of pMUT to include an MUT that is a piezoelectric micromachined ultrasound transducer (pMUT) [Fig. 1 and Abstract].
	It would have been obvious to one of ordinary skill in the art of pMUTs before the effective filling date of the claimed invention modify Kenichi in view of Rybyanets with the teaching of Dausch to configure the elastic wave transducer in any configuration, such as a pMUT depending on the final application requirement and thereby satisfy system needs and/or environment requirement.


Response to Remarks
9.	The Applicant's remarks regarding the rejection have been considered but are moot because the argument do not apply to the new ground of rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689